Deen, Presiding Judge,
dissenting.
I must respectfully dissent to the majority opinion. The trial transcript reveals that defense counsel was permitted at the close of voir dire to ask the entire array of prospective jurors the following question: “In your opinion would a white police officer be more likely *810to tell the truth than a black defendant, Mr. Roberts here? Do any of y’all believe that?” The record indicates that there was no response — affirmative, negative, or otherwise — to this question.
Decided May 30, 1990.
Jerry M. Daniel, for appellant.
J. Lane Johnston, District Attorney, Rene J. Martin III, Assistant District Attorney, for appellee.
Appellant contends that OCGA § 15-12-133 confers upon a criminal defendant the right to question individual prospective jurors regarding “any inclination, leaning or bias” which that person might have that would possibly influence his or her verdict, and that the court’s exercising its discretion in limiting the number and nature of questions concerning possible racial prejudice violated this statute. Specifically, defense counsel wished to attempt to expose any such prejudice by asking a question concerning a white female victim and a black male defendant. The record shows that counsel was permitted to undertake to do this by questioning extensively each individual member of the array concerning familial, social, fraternal (including Ku Klux Klan and Neo-Nazi), and other possible associations with defendant, counsel, witnesses, and judicial and law enforcement personnel, and that those giving answers which might even remotely suggest any bias were noted and eliminated from the jury panel. Additionally, according to the trial transcript, defense counsel asked the question quoted above at the end of voir dire, without attempting to ask further questions aimed at exposing racial bias.
I am unable to see this alleged limitation upon the questioning of jurors as improper or as causing any prejudice to the defendant/appellant, or as violating any right given by the Constitutions or statutes of the United States or of Georgia. Moreover, I find no conflict between the trial court’s ruling and the holding in Legare v. State, 256 Ga. 302 (348 SE2d 881) (1986), relied upon by the majority.
I must therefore respectfully dissent.